Citation Nr: 0631886	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for diabetes 
mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a heart disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral foot 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right shoulder 
disorder.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a disability of 
the right side of the body.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right leg 
disability.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1956 to April 
1958.  

In August 1970, the Board of Veterans Appeals (Board) denied 
service connection for a low back disability.  The veteran's 
request to reopen the claim was denied by the RO in November 
1992 and February 1997.  

By rating actions in February 1997 and March 1998, the RO 
denied service connection for diabetes mellitus, a heart 
disorder, and right shoulder, bilateral foot, right leg, and 
right side of the body disabilities.  The veteran and his 
representative were notified of these decisions and did not 
appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2001 decision by the RO 
which found, in part, that new and material evidence had not 
been submitted to reopen the claims of service connection 
for diabetes mellitus, a heart disorder, and low back, right 
shoulder, bilateral foot, right leg, and right side of the 
body disabilities.  In January 2004, the Board, in part, 
remanded the issues currently on appeal to comply with VA's 
duty to assist under Veterans Claims Assistance Act of 2000, 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002).  

The issue of service connection for post-traumatic stress 
disorder was perfected on appeal with the issues currently 
before the Board.  However, by rating action in January 
2006, the RO granted service connection and assigned a 70 
percent evaluation.  As this was a full grant of the 
benefits sought, the issue is no longer in appellate status 
and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a low back disability, diabetes 
mellitus, a heart disorder, and right shoulder, bilateral 
foot, right leg, and right side of the body disabilities was 
last finally denied by the RO in March 1998.  

3.  The additional evidence received since the March 1998 
rating decision is either cumulative or redundant of 
evidence already of record, does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating 
the claims.  


CONCLUSIONS OF LAW

1.  The March 1998 decision that last finally denied service 
connection for a low back disability, diabetes mellitus, a 
heart disorder, and right shoulder, bilateral foot, right 
leg, and right side of the body disabilities, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  

2.  New and material evidence has not been submitted to 
reopen the claims of service connection for a low back 
disability, diabetes mellitus, a heart disorder, and right 
shoulder, bilateral foot, right leg, and right side of the 
body disabilities.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108 (West 2002 & Supp. 2005); C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 20.1105 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

In this case, the January 2004 Board remand and letters 
dated in August 2004 and May 2005, fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Although the letters were not sent prior to initial 
adjudication of the veteran's request to reopen the claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claims were readjudicated, and 
a supplemental statement of the case was promulgated in 
January 2006.  The veteran was notified of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying claims.  He was also informed that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA and private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  There is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims to reopen service connection 
for a low back disability, diabetes mellitus, a heart 
disorder, and right shoulder, bilateral foot, right leg, and 
right side of the body disabilities, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield, 444 F.3d. 
1328 (2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more after December 31, 
1946, and diabetes mellitus, arthritis, or cardiovascular 
disease becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a low back disability 
was denied by the Board in August 1970, and was last finally 
denied by the RO in March 1998.  Service connection for 
diabetes mellitus, a heart disorder, and right shoulder, 
bilateral foot, right leg, and right side of the body 
disabilities was denied by the RO in March 1998.  There was 
no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of previously disallowed claims are pertinent in 
the consideration of the current claims on appeal.  

Under pertinent law and VA regulations, as interpreted by 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  
Furthermore, the regulation pertaining to the definition of 
new and material has been amended and is effective only for 
claims filed on or after August 29, 2001.  (See 38 C.F.R. 
§ 3,156(a)).  However, this amendment is effective only for 
claims filed on or after August 29, 2001.  The veteran's 
request to reopen the claim was received in January 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

Concerning the claims of service connection, it should be 
noted that a decision by the RO shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the time 
VA issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).  

As to the final Board decision, unless the Chairman of the 
Board orders reconsideration, or one of the other exceptions 
to finality apply, all Board decisions are final on the date 
stamped on the face of the decision.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In this case, the veteran did 
not request reconsideration of the August 1970 Board 
decision and no other exception to finality apply.  Hence, 
that decision is final as to the evidence then of record.  
Id.  

The evidence of record at the time of the August 1970 Board 
decision included the veteran's service medical records, a 
1969 private hospital summary report, and private medical 
records showing treatment in July 1969.  

The service medical records showed that the veteran was 
treated for injuries from a fall in March 1958.  The report 
indicated that the veteran fell about 20 feet, breaking his 
fall about halfway down, and landed on his left side.  He 
did not lose consciousness and his only complaint was pain 
and tenderness in the left hip, thigh, and lower 1/3 of the 
left tibia.  There were no gross deformities or crepitus in 
those areas, and range of motion was normal.  Initial x-ray 
studies showed some irregularity in the lower end of the 
sacrum, but repeat studies were negative.  Views of the left 
hip, femur, and leg were normal.  In April 1958, the veteran 
was seen for slight pain in his back after working on a coal 
shoveling detail.  No pertinent abnormalities were noted at 
that time.  

A Summary of Hospitalization completed by private hospital 
administrator in November 1969, indicated that the veteran 
was hospitalized for back problems on January 8, 1969.  The 
veteran reported that he was involved in an automobile 
accident on January 5 (Sunday).  He had severe low back pain 
on Monday night, then fell down some stairs on Tuesday and 
came to the emergency room for treatment.  X-ray studies at 
that time showed a fracture of the 2nd lumbar transverse 
process on the left and a suspected fracture of the 1st and 
4th lumbar transverse processes.  The veteran was treated 
conservatively and was provided with a lumbodorsal (brace) 
support.  

The private progress notes show treatment for low back pain 
in July 1969.  At that time, the veteran reported that he 
slipped and fell carrying a tray while working as a waiter 
about a year and a half earlier, and said that he had low 
back pain radiating into the right anterior thigh ever since 
that incident.  X-ray studies of the lumbosacral spine 
showed sacralization of L-5, but was otherwise normal.  An 
Admission Record dated July 15, 1969, included a final 
diagnosis of herniated lumbar disc.  

In August 1970, the Board determined that the veteran's 
single complaint of low back pain in service was acute and 
transitory, and that there was no objective evidence of any 
abnormality of the spine until an intercurrent injury more 
than 10 years after his discharge from service.  

In November 1992, the RO denied the veteran's request to 
reopen the claim of service connection for a low back 
disability.  The evidence added to the record included a 
September 1974 VA medical certificate, a VA hospital summary 
report for treatment in October and November 1974, a 
February 1975 VA examination report, and a December 1974 
Welfare Fund statement from a local Waiters Union.  

The VA medical records showed treatment for complaints of 
low back pain, but offered no probative evidence or opinion 
relating any current back problems to service.  The letter 
from the local waiters union indicated that the veteran was 
unable to work because of a disability.  

The evidence of record at the time of the February 1997 
rating decision that denied, in part, service connection for 
bilateral foot, right shoulder, right leg, and right side of 
the body disabilities, and found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a low back disability, included all 
of the evidence discussed above, and 1993 and 1995 VA 
hospital reports.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any problems 
associated with the veteran's right shoulder, right leg, or 
right side of the body.  On a Report of Medical History for 
separation from service in January 1958, the veteran 
reported a history of weak arches all of his life.  No 
abnormalities were noted on examination at that time.  

The VA discharge summary report showed that the veteran was 
hospitalized for polysubstance abuse from July to September 
1993.  The report noted a history of non-insulin diabetes 
mellitus, hypertension, and status post bypass graft for 
coronary artery disease in February 1993.  The 1995 VA 
medical report showed treatment for an unrelated malady.  No 
additional evidence referable to the veteran's lower back 
was submitted.  

The evidence of record at the time of the March 1998 rating 
decision that denied service connection for diabetes 
mellitus and a cardiovascular disorder included all of the 
evidence above, and VA medical records showing treatment for 
various maladies from 1993 to 1996.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any cardiovascular 
problems or diabetes mellitus.  At the time of his 
separation examination in August 1958, the veteran's blood 
pressure was 100/70, urinalysis for sugar and albumin was 
negative, and a chest x-ray study was normal.  On 
examination, the veteran's cardiovascular and endocrine 
systems were normal.  

The VA medical reports and examinations prior to 1993, 
showed no evidence of diabetes mellitus or any 
cardiovascular problems.  The first evidence of diabetes 
mellitus or any cardiovascular problems was by way of 
medical history noted on a VA medical report in July 1993.  
The medical reports from 1993 to 1997, showed treatment for 
various maladies, including diabetes mellitus and 
cardiovascular problems.  

The evidence added to the record since the March 1998 RO 
decision includes numerous VA medical records from March 
1994 to July 1998, and a transcript of a personal hearing 
before the undersigned member of the Board in Washington, 
D.C. in June 2003.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative information relating any current low back, right 
shoulder, bilateral foot, right leg, right side of the body 
disability, diabetes mellitus, or a heart disorder to 
service.  The VA medical records showed treatment for 
various maladies, primarily polysubstance abuse and 
psychiatric and cardiovascular problems from 1994 to 1998, 
but did not offer an opinion relating any current disability 
to military service.  The evidence previously reviewed 
showed no evidence of a chronic low back disability or any 
disabilities associated with the right shoulder, bilateral 
foot, right leg, right side of the body, diabetes mellitus, 
or any cardiovascular problems in service or until many 
years thereafter.  As a whole, the additional medical 
records are essentially cumulative and redundant of 
information previously considered and show only continued 
treatment for some of the disabilities now at issue on 
appeal.  

At the personal hearing, the veteran testified that he was 
diagnosed with diabetes mellitus by a private doctor in 
1971.  The veteran's testimony focused primary on his 
psychiatric problems.  While he did mention the fall in 
service, the veteran offered no new and material information 
as to the basis for his claim of service connection for the 
remaining disabilities on appeal.  

In any event, the veteran, as a layperson, is not competent 
to offer a medical opinion, nor does such testimony provide 
a sufficient basis for reopening a previously disallowed 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding 
that where resolution of an issue turns on a medical matter, 
lay evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As a whole, the additional medical evidence does not offer 
any new probative information relating any current low back, 
right shoulder, bilateral foot, right leg, right side of the 
body disability, diabetes mellitus, or a heart disorder to 
service, and is essentially cumulative of evidence already 
of record.  The Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking any current back disability to 
service.  The medical reports do not offer any new probative 
information and are merely cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claims of 
service connection for low back, right shoulder, bilateral 
foot, right leg, right side of the body disability, diabetes 
mellitus, or a heart disorder has not been presented.  




ORDER

As new and material evidence has not been submitted to 
reopen the claim of service connection for diabetes 
mellitus, the appeal is denied.  

As new and material evidence has not been submitted to 
reopen the claim of service connection for a heart disorder, 
the appeal is denied.  

As new and material evidence has not been submitted to 
reopen the claim of service connection for a bilateral foot 
disability, the appeal is denied.  

As new and material evidence has not been submitted to 
reopen the claim of service connection for a right shoulder 
disability, the appeal is denied.  

As new and material evidence has not been submitted to 
reopen the claim of service connection for a disability of 
the right side of the body, the appeal is denied.  

As new and material evidence has not been submitted to 
reopen the claim of service connection for a right leg 
disability, the appeal is denied.  

As new and material evidence has not been submitted to 
reopen the claim of service connection for a low back 
disability, the appeal is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


